*425Dissenting Opinion by
Hoffman, J.:
Appellant contends that insufficient evidence was introduced in the court below to sustain his conviction for receiving stolen property.1
On May 7, 1973, thirty-two weapons were stolen in a burglary of Richards’ Gun Shop in Benton, Pennsylvania. Among the stolen goods were a six-millimeter Model 600 Remington rifle, a Lyman rifle scope, and a Savage 410 over and under shotgun.2 At trial, appellant testified that he bought the shotgun and the rifle, equipped with the rifle scope, from one Frank Powell for a total of $65 on June 8, 1973, at the United Citizens’ Club of Nanticoke. It was stipulated that if Powell had been present to testify, he would have testified to the same transaction, date, and price. (A purported receipt signed by Powell indicating the same transaction, date, and price was also introduced into evidence.) Ernest E. Laning testified that he bought the Remington rifle, equipped with the Lyman scope, from appellant in the Jim Mil Bar for $50 in cash ($40 down and $10 paid the next week). When asked about the date of the transaction, Laning stated, “Well, the actual date? The actual date, I can’t tell you.” He estimated that the transaction took place “in May, the last of May.” Casimer Stempien testified that he bought the Savage shotgun from appellant for $35 in “the first part of June,” although he couldn’t remember whether or not it was the first week. *426Appellant testified that the sales to Laning and Stempien both took place on either June 9 or 10.
Appellant waived his right to trial by jury. On February 14, 1974, he was found guilty of receiving stolen property in the Court of Common Pleas of Luzerne County.3 This appeal followed.
In a prosecution for receiving stolen property, the Commonwealth must prove beyond a reasonable doubt the three elements of the crime: (1) that certain goods were stolen; (2) that the defendant received some or all of the goods; and (3) that he received them knowing or having reason to know that the goods were stolen. Commonwealth v. Davis, 444 Pa. 11, 280 A. 2d 119 (1971). Here, the Commonwealth has failed to prove beyond a reasonable doubt that appellant knew or had reason to know that the rifle and scope had been stolen.
In Commonwealth v. Owens, 441 Pa. 318, 271 A. 2d 230 (1970)4, the Pennsylvania Supreme Court held that possession of a stolen pistol nineteen days after its theft was insufficient evidence to support a conviction for receiving stolen property. The Court noted that “there is nothing whatever in the record touching upon how appellant originally came into possession of the stolen pistol, and the possibilities of innocent acquisition seem myriad: a gift, payment for services rendered, payment of a debt, purchase from a seemingly reputable dealer in used guns ... While [figures supplied by the National Commission on the Causes and Prevention of Violence] do not enable us to construct with any degree of accuracy the relative percentages of transfers of stolen and nonstolen guns, they nevertheless do indicate the probability that *427substantial numbers of used guns are transferred in seemingly innocent circumstances.” 441 Pa. at 324-325, 271 A. 2d at 233. See also Commonwealth v. Henderson, 451 Pa. 452, 304 A. 2d 154 (1973).
In Owens, therefore, our Supreme Court held that the mere possibility that the appellant might have acquired the stolen weapon in a seemingly innocent person-to-person transaction required that the appellant be discharged. The Majority, however, would hold that such a transaction is so “unusual” as to amount to positive evidence of guilty knowledge. The Majority states that three elements of this transaction are so irregular as to constitute proof beyond a reasonable doubt of appellant’s guilty knowledge: (1) that appellant didn’t know his dealer, Powell, very well, (2) that appellant bought the weapons for approximately a quarter of the value claimed in the indictments, and (3) that appellant resold the weapons within a few days for a $20 profit. First, appellant testified that he knew Powell “as an acquaintance”, that he occasionally had “a half-dozen glasses of beer” with him in the Citizens’ Club, and that he was at least casually acquainted with his wife. This was not a case of meeting a mysterious stranger in a bar. Nor was Powell’s reported story that he had to sell his guns because he and his wife were separating so unusual as to put the appellant on notice that the guns were stolen.
Second, the indictments stated that the three stolen items were worth a total of $233. As no testimony was introduced as to the basis of this valuation, this high value, at most, an estimate or guess, might represent a list or retail price for new merchandise. Appellant, however, testified that when he took possession of the weapons “they wasn’t beat up, but they wasn’t brand new either... They were second hand.” This fact, taken together with the fact that the sale was between acquaintances, if not close friends, could account for the discrepancy between the value claimed in the indictment *428and the sales price reported by the appellant. This case is hardly comparable to Commonwealth v. Cohan, 177 Pa. Superior Ct. 532, 111 A.2d 182 (1955), where testimony indicated that a brooch sold to the defendant for $50 would have been “worth about $140 ‘at the dealer’s price, — reselling it to a dealer,’ ” 177 Pa. Superior Ct. at 538, 111 A.2d at 185.5 Moreover, in Cohan, the defendant had bought jewelry repeatedly from Smith, a “21 year old boy parolee” who purported to be a legitimate dealer’s employee. When police apprehended Smith and a detective brought him to Cohan’s place of business, Cohan denied knowing him until after Smith had displayed some of the stolen goods to the police. Our Court concluded that “ [a] n answer adverse to the defendant to any one question alone [such as the valuation of the brooch] would not have been sufficient for the jury to find guilty knowledge, but all the circumstances taken together were sufficient for the jury to make the finding it did.” 177 Pa. Superior Ct. at 542-543, 111 A.2d at 187. (Emphasis supplied.)
Finally, it does not appear that the fact that appellant made a $20 profit on the resale of the weapons for $85 would be sufficient to brand him as a knowing receiver of stolen goods. Nor is it consistent to argue that the $65 which appellant paid for the weapons was so low a price as to provide evidence of guilty knowledge, and then contend that the fact that he resold the weapons for a slightly higher price a few days later to the two witnesses indicates that he was involved in some sort of clandestine criminal transaction.6
*429As the Commonwealth did not prove beyond a reasonable doubt that appellant received the stolen weapons knowing or having reason to know that they were stolen, the judgment of sentence should be reversed and appellant ordered discharged.
Spaeth, J., joins in this dissenting opinion.

. Act of June 24, 1939, P.L. 872, §817, as amended May 21, 1943, P.L. 306, §1, former 18 P.S. §4817; superseded by the Crimes Code, Act of December 6, 1972, P.L. 1482, No. 334, §1, 18 Pa. C.S. §3925, effective June 6, 1973. As this opinion indicates, there is a conflict of testimony as to whether the alleged crime occurred before or after the effective date of the new Crimes Code.


. It appears that the shotgun was included only in an indictment charging theft by unlawful taking or disposition, and that the rifle and scope were included only in the indictment charging receiving stolen property.


. A demurrer was sustained to the charge of theft by unlawful taking or disposition.


. A plurality opinion was delivered by Justice Roberts; Justice Eagen concurred in the result; Chief Justice Bell dissented in an opinion in which Justice Cohen joined; Justice Pomeroy dissented without opinion.


. Note also that jewelry is one of the few types of goods that does not usually depreciate in value with use and age.


. Note that in Owens, supra, as in the instant case, the weapon was not found by the police in the possession of the appellant, but in the possession of a third party who testified that appellant had sold him the weapon. In Owens, the pistol had been sold for $20 in cash, with a balance of $10 due at an indefinite future time. 441 Pa. at 322, 271 A. 2d at 232.